 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER CASEY CRUZ,                                 No. 1:18-cv-01360-AWI-JLT (HC)
12                       Petitioner,                    ORDER DECLINING TO ISSUE
                                                        CERTIFICATE OF APPEALABILITY
13            v.
                                                        ORDER DIRECTING CLERK OF COURT
14                                                      TO SERVE COPY OF ORDER ON NINTH
      BRANDON PRICE, Executive Director,                CIRCUIT COURT OF APPEALS
15
                         Respondent.
16

17

18          Petitioner is a state detainee proceeding in propria persona with a petition for writ of

19   habeas corpus. On May 3, 2019, the Court dismissed the petition without prejudice. Petitioner

20   appealed to the Ninth Circuit Court of Appeals and the appeal was processed on June 10, 2019.

21   On July 17, 2019, the Ninth Circuit remanded the matter for the limited purpose of granting or

22   denying a certificate of appealability.

23          The controlling statute in determining whether to issue a certificate of appealability is 28

24   U.S.C. § 2253, which provides as follows:

25           (a)     In a habeas corpus proceeding or a proceeding under section 2255 before a district
     judge, the final order shall be subject to review, on appeal, by the court of appeals for the circuit
26   in which the proceeding is held.
27           (b)    There shall be no right of appeal from a final order in a proceeding to test the
     validity of a warrant to remove to another district or place for commitment or trial a person
28   charged with a criminal offense against the United States, or to test the validity of such person's
                                                        1
 1   detention pending removal proceedings.

 2           (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal may
     not be taken to the court of appeals from—
 3
                    (A) the final order in a habeas corpus proceeding in which the detention
 4                  complained of arises out of process issued by a State court; or

 5                  (B) the final order in a proceeding under section 2255.

 6          (2) A certificate of appealability may issue under paragraph (1) only if the applicant has
            made a substantial showing of the denial of a constitutional right.
 7
            (3) The certificate of appealability under paragraph (1) shall indicate which specific issue
 8          or issues satisfy the showing required by paragraph (2).

 9          If a court denies a petitioner’s petition, the court may only issue a certificate of

10   appealability when a petitioner makes a substantial showing of the denial of a constitutional right.

11   28 U.S.C. § 2253(c)(2). To make a substantial showing, the petitioner must establish that

12   “reasonable jurists could debate whether (or, for that matter, agree that) the petition should have

13   been resolved in a different manner or that the issues presented were ‘adequate to deserve

14   encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting

15   Barefoot v. Estelle, 463 U.S. 880, 893 (1983)).

16          In the present case, the Court finds that Petitioner has not made the required substantial

17   showing of the denial of a constitutional right to justify the issuance of a certificate of

18   appealability. Reasonable jurists would not find the Court’s determination that Petitioner is not

19   entitled to federal habeas corpus relief debatable, wrong, or deserving of encouragement to

20   proceed further.

21          Accordingly, IT IS HEREBY ORDERED that:

22   1.     The Court DECLINES to issue a certificate of appealability and

23   2.     The Clerk shall forward a copy of this order to the Ninth Circuit Court of Appeals.

24
     IT IS SO ORDERED.
25
     Dated: October 3, 2019
26
                                                   SENIOR DISTRICT JUDGE
27

28
                                                         2
